Citation Nr: 0019936	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-45 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 RO decision which 
denied the veteran's claim for service connection for 
varicose veins.  A personal hearing at the RO was held in 
November 1997.  The case was remanded by the Board in June 
1998 to give the veteran an opportunity to appear at a 
hearing before a Board member sitting at the RO (i.e., a 
Travel Board hearing).  Such Travel Board hearing was held in 
November 19998.  In February 1999, the Board remanded the 
case to the RO for further development, and the case was 
returned to the Board in July 2000. 


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for varicose veins.  


CONCLUSION OF LAW

The claim of service connection for varicose veins is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1967 to October 1969.  A review of his service medical 
records reveals no complaints, findings, or diagnosis of 
varicose veins.  On separation examination in October 1969, 
no abnormalities of his vascular system were noted.  

A private treatment record dated in September 1984 shows that 
the veteran was noted to have a varicosity of the left leg.  
He said he had the problem since he was in the Navy.  The 
diagnostic assessment was varicose veins of the left leg.  

Private and VA medical records dated after September 1984 
show treatment for varicose veins, primarily of the left leg.  
When seen at a VA clinic in May 1985, the veteran related 
that varicose veins began during service in 1969.  Additional 
medical records from 1985 to 1993 describe treatment for 
varicose veins.  An October 1993 private medical record shows 
treatment for left leg varicose veins, and it was noted the 
veteran's "history goes back to the 1980's."  Subsequent 
medical records, dated to 1995, show continuing treatment for 
varicose veins, primarily of the left leg.

In August 1995, the veteran filed a claim for service 
connection for varicose veins.  In a written statement, he 
said left leg varicose veins first appeared during service, 
and the doctor who performed his discharge physical 
examination told him not to worry about the problem.  The 
veteran attributed the development of his varicose veins to 
his having to stand lengthy watches aboard ship while he was 
in the Navy.

In a July 1996 statement signed by Gregory J. White, M.D., 
who wrote above his signature that the statement was correct, 
it was noted that the veteran consulted with Dr. White in 
March 1970, complaining of varicose veins in his left thigh.  
According to this statement, the veteran related that a Navy 
doctor previously told him not to worry about his varicose 
veins.  Dr. White agreed but also said that the varicose 
veins would get worse and that exercise would help.  It was 
noted that the veteran had problems with varicose veins in 
the left leg for the past 8 to 10 years, including a varicose 
ulcer below his ankle, which produced a serious hemorrhage.  
The statement notes that the veteran was trying to establish 
that his condition was service-related, and that the veteran 
believed the condition started due to standing watches in the 
Navy.

During a November 1997 RO hearing, the veteran testified that 
he stood watch on a steel deck for extended periods of time 
in the Navy.  He related that he noticed a lump on his thigh 
in 1969.  He said that on discharge examination, the doctor 
told him that the lump represented varicose veins.  The 
veteran said that his varicose veins worsened over the years.  
He stated that medical professionals told him that varicose 
veins developed after excessive standing and were common in 
former servicemen.  The veteran testified that he eventually 
developed ulceration problems as a result of varicose veins, 
and the problem was confined to his left leg.  He indicated 
that he or his mother prepared the statement which was signed 
by Dr. White.  At the hearing, obtaining actual treatment 
records from Dr. White was discussed.

In correspondence to Dr. White in November 1997, the RO 
requested copies of the veteran's treatment records, 
especially of the initial treatment for varicose veins.  

In a December 1997 statement, Dr. White said that that he 
examined the veteran in March 1970.  The doctor related that 
the veteran had varicose veins of the legs which did not need 
treatment at that time.  It was noted that the veteran gave a 
history of varicose veins since service.  No treatment 
records were submitted.

During a November 1998 Travel Board hearing, the veteran 
maintained that his varicose veins began in service.  He 
reiterated his prior testimony that during his service 
separation examination the doctor told him that a lump on his 
left thigh represented varicose veins.  The veteran related 
that after discharge from service, Dr. White confirmed that 
he had varicose veins which would worsen over time.  

In February 1999, the Board remanded the case, partly to 
obtain records of claimed treatment for varicose veins by Dr. 
White in March 1970.  The RO thereafter attempted to obtain 
such records.  In a statement in December 1999, Dr. White 
said that the veteran had varicose veins in 1969.  In a 
February 2000 statement, Dr. White noted that he saw the 
veteran in March 1970 for varicose veins in both legs.  He 
stated that the veteran's condition was not severe enough to 
require treatment at that time.  No treatment records from 
Dr. White were submitted.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims service connection for varicose veins 
which he contends were incurred in service.  His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service medical records from the veteran's 1967-1969 period 
of active duty show no varicose veins.  The earliest post-
service medical record showing varicose veins (which 
primarily have been of the left leg) is dated in 1984.  
Subsequent records show later treatment in the 1980s and 
1990s.  The medical records do not link current varicose 
veins and active service.  The veteran has offered statements 
asserting that prolonged standing on steel decks during 
watches in the Navy caused him to develop varicose veins.  
However, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology of a disability, and 
thus his statements in this regard do not serve to make the 
claim well grounded.  Caluza, supra; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran submitted statements (dated in and after 1996) 
from Dr. White which relate that he was seen for complaints 
of varicose veins in 1970.  However, despite numerous 
requests by the RO, Dr. White did not provide actual medical 
records showing the existence of varicose veins soon after 
service.  Moreover, the statements from Dr. White do not 
provide a medical nexus between service and current varicose 
veins.  The doctor related that the veteran gave a history of 
varicose veins during active duty and that the veteran 
believed such was due to standing watches in the Navy; 
however, this mere recitation of the veteran's lay history is 
not competent medical evidence of causality and does not 
serve to make the claim well grounded.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. 
App. 406 (1995).

As no competent medical evidence has been presented which 
links varicose veins with service, as required for a well-
grounded claim, the claim for service connection must be 
denied.  Caluza, supra.  


ORDER

Service connection for varicose veins is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

